DETAILED ACTION
I.	Claims 3 and 13 have been cancelled.
II.	Claims 1, 2, 4-12 and 14-18 have been examined.
III.	Responses to Applicant’s remarks have been given.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a national stage entry of PCT/JP2017/028066, with International Filing Date: 08/02/2017, which claims foreign priority to 2016-207694, filed 10/24/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021, has been considered by the examiner.
Response to Arguments
The amendments to the abstract of the disclosure give cause for the previous objection to said abstract to be hereby withdrawn.
The amendments to claim 18 give cause for the previous 35 U.S.C. 101 rejection of claim 18 to be hereby withdrawn.
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. With regards to the Applicant’s arguments pertaining to “an inclination of the finger” within independent claim 1, 17 and 18, the Examiner maintains that the angles upon which a user’s finger interacts with the surface of the device (as cited within Benkley, below) provide disclosure of this aspect of the Applicant’s claimed invention; such as paragraph 55, "one sensor is aligned on the axis of motion, and additional sensors aligned at an angle (such as 22.5 or 30 degrees) to the principal axis of finger motion.", paragraph 61, "The additional sensors 112 may be used to detect direction of a fingerprint's motion across the sensor surface. In practical applications, a user may not move the finger exactly parallel with the sensor 110. A user may rub the fingerprint surface 106 at an angle with respect to the axis of the sensor 110...the additional sensors 112 can be used to determine the direction of the fingerprint surface when it is being analyzed.”, paragraph 67, "Using the additional motion sensors 112(b), a fingerprint surface 106 can be sensed and captured even if a user slides the finger at an angle to the axis of the motion sensor 110(b). In fact, given the angles of the additional sensors 112(b) with respect to the central axis of the device, the direction of motion can be computed by a processor using vector addition.”, paragraph 68, " In operation, a fingerprint can be juxtaposed and moved along the sensor surface 107(C) along the anticipated axis of motion or at another angle, and an accurate sense and capture of a fingerprint can be achieved without undue computation and power load.”,  paragraph 75, "where multiple arrays are located on the sensor surface to allow for .
Further, the claimed “inclination of the finger” is broadly interpreted by the Examiner to include an angle of inclination for the finger that matches the particular angle of the claimed “fingerprint information acquisition unit” (e.g., the finger is placed completely flat against the completely flat surface of the “fingerprint acquisition unit”).
With regards to the Applicant’s arguments for dependent claim 9; that “claim 9 separately recites subject matter not described or suggest by any of the cited references, whether take individually or in combination.  At least for these reasons, claim 9 is believed to be patentable.”, the Examiner asserts that the response did not point out supposed errors in the Examiner’s rejection of claim 9 (e.g., how the claimed subject matter differs from the cited sections of the prior art) and thus does not comply with 37 CFR 1.111(b).  Also, the Examiner maintains that Cho discloses the claim limitations within claim 9 via – but not limited to – paragraph 123, “the electronic device 101 may execute a security authentication procedure based on the detected fingerprint, and when the detected fingerprint is identical to a security key (for example, a password)”.
Also, the amendments to dependent claim 10 give cause for a new grounds of rejection to said claim, as cited below.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  amended claim 8 has the claim language “in a case the authentication is successful” and amended claim 16 has the claim language “as the action based on the the fingerprint information”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 11, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20080063245 A1 to Benkley et al., hereinafter Benkley.
Regarding claim 1, Benkley discloses an information processing apparatus comprising: a fingerprint information acquisition unit configured to acquire fingerprint information (paragraph 38, “the linear sensor array senses and captures fingerprint features in the form of a string of data signals by first sensing the features in an initial sensing and capture” and paragraphs 42, 44 and 68); 
a determination unit configured to determine an action of a finger on a basis of the fingerprint information (paragraph 63, “The sensor 220 may include individual sensors 222, 224, 226, for individual activation by a user”).
wherein the action corresponds to an inclination of the finger (paragraph 55, "one sensor is aligned on the axis of motion, and additional sensors aligned at an angle (such as 22.5 or 30 degrees) to the principal axis of finger motion.", paragraph 61, "The additional sensors 112 may be used to detect direction of a fingerprint's motion across the sensor surface. In practical applications, a user may not move the finger exactly parallel with the sensor 110. A user may rub the fingerprint surface 106 at an angle with respect to the axis of the sensor 110...the additional sensors 112 can be used to determine the direction of the fingerprint surface when it is being analyzed. Using the data captured by the sensors, a processor can apply vector analysis to generate motion information. This motion information can be used in processes for reconstructing the fingerprint images, or for navigation processes.", paragraph 67, "Using the additional motion sensors 112(b), a fingerprint surface 106 can be sensed and captured even if a user slides the finger at an angle to the axis of the motion sensor 110(b). In fact, given the angles of the additional sensors 112(b) with respect to the central axis of the device, the direction of motion can be computed by a processor using vector addition. Thus, the direction, distance and time expended during fingerprint surface travel across the sensors can be used along with the fingerprint portions captured by the fingerprint sensor to accurately reconstruct the fingerprint image.", paragraph 68, " In operation, a fingerprint can be juxtaposed and moved along the sensor surface 107(C) along the anticipated axis of motion or at another angle, and an accurate sense and capture of a fingerprint can be achieved without undue computation and power load. While the fingerprint sensor surface 108(C) senses and captures the portions of images of the fingerprint features upon contact with the fingerprint surface 106, the motion sensors 
and a processing unit configured to perform specified processing based on the determined action (paragraphs 63, 68 and 71),
wherein the specified processing is a process of activation of a specified application, and the specified application is based on the action (paragraphs 45 and 52, “the techniques used for the separate processes can be the same or may be different depending on the application” and paragraphs 55, 56 and 58, “In different applications and devices, this interaction may take on many forms”, paragraphs 61 and 70, “different applications will have varying demands for the different sensor features”). 
Regarding claim 2, Benkley discloses wherein the determination unit is further configured to determine the action based on comparison of
Regarding claim 4, Benkley discloses wherein the determination unit is further configured to determine the inclination based on comparison of the fingerprint information with registered fingerprint information registered previously in a state in which the finger is tilted (paragraphs 42, 46, 51, 53, 54, 55, 61, 67-71, 75, and 77). 
Regarding claim 5, Benkley discloses wherein the fingerprint information acquisition unit is further configured to acquire the fingerprint information from a fingerprint sensor, the fingerprint sensor has a contact surface with which the finger comes into contact, and the determination unit is further configured to determine motion of the finger along the contact surface based on the fingerprint information (paragraphs 51, 68, 70, and 79). 
Regarding claim 6, Benkley discloses wherein the fingerprint information acquisition unit is further configured to acquire the fingerprint information from a plurality of fingerprint sensors configured to detect the fingerprint information, and the determination unit is further configured to determine the action based on the fingerprint information detected from the plurality of fingerprint sensors (paragraphs 63, 68, 69 and 70). 
Regarding claim 7, Benkley discloses wherein the determination unit is further configured to determine the inclination of the finger based on comparison of the fingerprint information detected from the plurality of fingerprint sensors (paragraphs 42, 46, 51, 53, 54, 55, 61, 67-71, 75, and 77). 
Regarding claim 8, Benkley discloses comprising: an authentication unit configured to authenticate whether the fingerprint information matches registered fingerprint information registered previously, wherein the determination unit is further configured to perform the determination of the action in a case the authentication is successful (paragraphs 67, 68, and 104). 
Regarding claim 11, Benkley discloses wherein the determination unit is further configured to perform the determination of the action based on the fingerprint information and sensor information, and the sensor information is obtained from a sensor other than a fingerprint sensor configured to detect the fingerprint information (paragraph 44, “If more than one sensor is employed, it is possible to determine direction of motion using vector addition with different linear samples taken”). 
Regarding claim 12, Benkley discloses wherein the sensor is one of a position sensor, a temperature sensor, or a finger pressure sensor (paragraphs 44, 63, 64, “sense motion, pressure or other stimuli performed by a user in navigating operations”, and paragraphs 81 and 86, “three linear arrays disposed at different angles to measure motion across a range of angles from the principal axis (in this case +/- 25 degrees from the main axis)”). 
Regarding claim 14, Benkley discloses wherein the specified processing is related to a text entry function, and the text entry function is based on the action (paragraph 71). 
Regarding claim 15, Benkley discloses wherein the specified processing is for transition of a display screen, and the transition is based on the action (paragraphs 59 and 73). 
Regarding claim 16, Benkley discloses wherein the determination unit is further configured to determine pressing force of the finger as the action based 
Regarding claim 17, Benkley discloses an information processing method, comprising: in an information processing apparatus:
acquiring fingerprint information (paragraph 38, “the linear sensor array senses and captures fingerprint features in the form of a string of data signals by first sensing the features in an initial sensing and capture” and paragraphs 42, 44 and 68); 
determining an action of a finger based on the fingerprint information (paragraph 63, “The sensor 220 may include individual sensors 222, 224, 226 for individual activation by a user”), 
wherein the action corresponds to an inclination of the finger (paragraph 55, "one sensor is aligned on the axis of motion, and additional sensors aligned at an angle (such as 22.5 or 30 degrees) to the principal axis of finger motion.", paragraph 61, "The additional sensors 112 may be used to detect direction of a fingerprint's motion across the sensor surface. In practical applications, a user may not move the finger exactly parallel with the sensor 110. A user may rub the fingerprint surface 106 at an angle with respect to the axis of the sensor 110...the additional sensors 112 can be used to determine the direction of the fingerprint surface when it is being analyzed. Using the data captured by the sensors, a processor can apply vector analysis to generate motion information. This motion information can be used in processes for reconstructing the fingerprint images, or for navigation processes.", paragraph 67, "Using the additional motion sensors 112(b), a fingerprint surface 106 can be sensed and captured even if a user slides the finger at an angle to the axis of the motion sensor 110(b). In fact, given the angles of the additional sensors 112(b) with respect to the central axis of the device, the direction of motion can be computed by a processor using vector addition. Thus, the 
and performing specified processing based on the determined action, wherein the specified processing is a process of activation of a specified application, and the specified action is based on the action (paragraphs 45 and 52, “the techniques used for the separate processes can be the same or may be different depending on the application” and paragraphs 55, 56 and 58, “In different applications and devices, this 
Regarding claim 18, Benkley discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer cause the computer to execute operations, the operations comprising: 
acquiring fingerprint information (paragraph 38, “the linear sensor array senses and captures fingerprint features in the form of a string of data signals by first sensing the features in an initial sensing and capture” and paragraphs 42, 44 and 68); 
determining an action of a finger based on the fingerprint information (paragraph 63, “The sensor 220 may include individual sensors 222, 224, 226 for individual activation by a user”), 
wherein the action corresponds to an inclination of the finger (paragraph 55, "one sensor is aligned on the axis of motion, and additional sensors aligned at an angle (such as 22.5 or 30 degrees) to the principal axis of finger motion.", paragraph 61, "The additional sensors 112 may be used to detect direction of a fingerprint's motion across the sensor surface. In practical applications, a user may not move the finger exactly parallel with the sensor 110. A user may rub the fingerprint surface 106 at an angle with respect to the axis of the sensor 110...the additional sensors 112 can be used to determine the direction of the fingerprint surface when it is being analyzed. Using the data captured by the sensors, a processor can apply vector analysis to generate motion information. This motion information can be used in processes for reconstructing the fingerprint images, or for navigation processes.", paragraph 67, "Using the additional motion sensors 112(b), a fingerprint surface 106 can be sensed and captured even if a user slides the finger at an angle to the axis of the motion sensor 110(b). In fact, given the angles of the additional sensors 112(b) with respect to the central axis of the device, the direction of motion can be computed by a processor using vector addition. Thus, the direction, distance and time expended during fingerprint surface travel across the sensors can be used along with the fingerprint portions captured by the fingerprint sensor to accurately reconstruct the fingerprint image.", paragraph 68, " In operation, a fingerprint can be juxtaposed and moved along the sensor surface 107(C) along the anticipated axis of motion or at another angle, and an accurate sense and capture of a fingerprint can be achieved without undue computation and power load. While the fingerprint sensor surface 108(C) senses and captures the portions of images of the fingerprint features upon contact with the fingerprint surface 106, the motion sensors can simultaneously capture motion information as the features move past the motion sensors. The motion information can be used in combination with the portions of fingerprint images to reconstruct the fingerprint image.", paragraph 75, "where multiple arrays are located on the sensor surface to allow for sensing and capturing motion and direction information in different directions of fingerprint travel for use in navigation applications and other applications", and paragraph 86, "includes three linear arrays disposed at different angles to measure motion across a range of angles from the principal axis (in this case +/-25 degrees from the main axis)... the finger has moved a short distance at an approximately +25 degree angle shown between positions 310 and 311"); 
performing specified processing based on the determined action, wherein the specified processing is a process of activation of a specified application, and the specified application is based on the action (paragraphs 45 and 52, “the techniques used for the separate processes can be the same or may be different depending on the application” and paragraphs 55, 56 and 58, “In different applications and devices, this interaction may take on many forms”, paragraphs 61 and 70, “different applications will have varying demands for the different sensor features”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benkley as applied to independent claim 1 above, and further in view of United States Patent Application Publication No. US 20150371073 A1 to Cho et al., hereinafter Cho.
Benkley discloses the claimed invention, as cited above.  However, Benkley does not disclose the claim limitations directed to “whether an entered password matches a 
Regarding claim 9, Cho discloses wherein the authentication unit is further configured to perform the authentication based on whether an entered password matches a registered password in addition to whether the fingerprint information that matches the registered fingerprint information (paragraphs 120 and 123, “the electronic device 101 may execute a security authentication procedure based on the detected fingerprint, and when the detected fingerprint is identical to a security key (for example, a password)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cho with the teachings of Benkley in order to provide a strong security authentication procedure (Cho – paragraphs 93, 120 and 123).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Benkley as applied to independent claim 1 above, and further in view of United States Patent Application Publication No. US 20150324570 A1 to Lee et al., hereinafter Lee.
Benkley discloses the claimed invention, as cited above.  However, Benkley does not disclose the claim limitations pertaining to “wherein the determination unit is further configured to obtain information of a type of the finger from the fingerprint information, and the processing unit is further configured to perform the specified processing based on the information of the type of the finger obtained from the fingerprint information”.  Lee discloses said claim limitations, as cited below.
Regarding claim 10, Lee discloses wherein the determination unit is further configured to obtain information of a type of the finger from the fingerprint information (paragraph 90, "The electronic device 101 may classify the image of the fingerprint acquired when the fingerprint side comes in contact with the display 150 and the image of the fingerprint acquired during the dragging of the fingerprint side that comes in contact with the display 150 into different categories. The electronic device 101 may determine whether the fingerprint image acquired through the fingerprint recognition sensor 170 is a fingerprint corresponding to a finger of the left hand, a fingerprint corresponding to the right hand, a fingerprint corresponding to an adult's hand, or a fingerprint corresponding to a child's hand based on the situation information acquired through the situation detection sensor 180 and may include the fingerprint image in any one of the classified categories according to the determined type of fingerprint. The may assign the fingerprint image acquired through the fingerprint recognition sensor 170 to at least one specified category based on such information as a fingerprint image acquisition method that has been set in the electronic device 101, user selections, and the size of the finger”), 
and the processing unit is further configured to perform the specified processing based on the information of the type of the finger obtained from the fingerprint information (paragraph 91, "The electronic device 101 may perform a security authentication procedure (e.g., procedure for disabling the security set to enabled) based on the acquired fingerprint (or fingerprint information). The security authentication procedure performed by the electronic device 101 may determine whether a fingerprint (or the specified feature region of a fingerprint) input through the fingerprint recognition sensor 170 matches the fingerprint corresponding to at least one specified profile (e.g., specific user profile or user group profile) that has been set in the electronic device 101.", and paragraph 92, "the electronic device 101 may perform a predetermined function corresponding to a specific fingerprint of a specific user based on the acquired fingerprint (or fingerprint information). For example, each recognition of each fingerprint may run different applications, may perform an ID and password input function for different sites in place of a user, or may perform a finger-specific function such as the volume up/down function or the TV channel up/down function"). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to acquiring a fingerprint.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431